Moore, J.
(dissenting). I cannot agree with the conclusion reached by Justice Brooke. I do not agree with him that the bill of lading is unambiguous and states the ownership of the property described therein. It is true that it says it was received from the owners, but it nowhere states who the owners were at that time, and I think the record justifies the second and fourth findings of fact made by the circuit judge.
I reach the conclusion from this record that the plaintiff was the owner of the beans in question, and sold them to Botsford & Barrett, and consented the beans might be consigned to them, and shipped over the road of the defendant, but insisted that the original order bill of lading must be produced, properly indorsed, before the defendant was authorized to deliver the property.
The defendant contracted to require the surrender of the order bill of lading properly indorsed before it would deliver the beans. This it did not do. Before the consignees could get the original order bill of lading, they would have to either pay the plaintiff or make some arrangement which would be satisfactory to it. By making the contract in question the plaintiff had a right to suppose that defendant would not deliver the property until the conditions named in the contract had been performed. The defendant having violated its contract in this regard, I think it was liable to the plaintiff for the injury done to it by this violation.
It follows from what I have stated that I think the judgment of the court below should be affirmed.
Bird, J., concurred with Moore, J.